              Case 07-10416-BLS              Doc 11556        Filed 11/12/19         Page 1 of 20




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

    In re:                                                      Chapter 11

    NEW CENTURY TRS HOLDINGS, INC., a                           Case No. 07-10416 (BLS)
    Delaware Corporation, et al.,

                                      Debtors. 1                Re: Docket Nos. 11551, 11553




                   OBJECTION OF THE FORMER TRUSTEE OF THE NEW
                     CENTURY LIQUIDATING TRUST TO MOTION TO
                      REOPEN CHAPTER 11 CASES [ECF 11551, 11553]


         Alan M. Jacobs, in his capacity as the former Bankruptcy Court-appointed Liquidating

Trustee (the “Trustee”) of the New Century Liquidating Trust (the “Trust”), by and through his

former co-counsel, Hahn & Hessen LLP and Blank Rome LLP, hereby files this objection to the

Amended Motion to Reopen Chapter 11 Bankruptcy Case to Permit the Filing of an Adversarial

Complaint against the New Century Liquidating Trust and Alan M. Jacobs in his Capacity as the

Liquidating Trustee of the New Century Liquidating Trust [ECF 11553] (the “Lynch Motion”), 2




1
  The pre-confirmation Debtors were the following entities: New Century Financial Corporation (f/k/a New Century
REIT, Inc.), a Maryland corporation; New Century TRS Holdings, Inc. (f/k/a New Century Financial Corporation), a
Delaware corporation; New Century Mortgage Corporation (f/k/a JBE Mortgage) (d/b/a NCMC Mortgage Corporate,
New Century Corporation, New Century Mortgage Ventures, LLC), a California corporation; NC Capital Corporation,
a California corporation; Home123 Corporation (f/k/a The Anyloan Corporation, 1800anyloan.com, Anyloan.com), a
California corporation; New Century Credit Corporation (f/k/a Worth Funding Incorporated), a California corporation;
NC Asset Holding, L.P. (f/k/a NC Residual II Corporation), a Delaware limited partnership; NC Residual III
Corporation, a Delaware corporation; NC Residual IV Corporation, a Delaware corporation; New Century R.E.O.
Corp., a California corporation; New Century R.E.O. II Corp., a California corporation; New Century R.E.O. III Corp.,
a California corporation; New Century Mortgage Ventures, LLC (d/b/a Summit Resort Lending, Total Mortgage
Resource, Select Mortgage Group, Monticello Mortgage Services, Ad Astra Mortgage, Midwest Home Mortgage,
TRATS Financial Services, Elite Financial Services, Buyers Advantage Mortgage), a Delaware limited liability
company; NC Deltex, LLC, a Delaware limited liability company; NCoral, L.P., a Delaware limited partnership; and
New Century Warehouse Corporation, a California corporation.
2
 The Lynch Motion amends the Motion to Reopen Chapter 11 Bankruptcy Case to Permit the Filing of an Adversarial
Complaint against the New Century Liquidating Trust and Alan M. Jacobs in his Capacity as the Liquidating Trustee
of the New Century Liquidating Trust [ECF 11551], which was filed on or about October 28, 2019.
              Case 07-10416-BLS        Doc 11556       Filed 11/12/19      Page 2 of 20




filed by Michael and Candice Lynch (the “Lynches”), and, in support thereof, respectfully states as

follows:

                                 PRELIMINARY STATEMENT

       1.       The Lynch Motion should be denied because it fails to establish a compelling

reason for reopening these Chapter 11 cases. Rather, the Lynches seek to reopen these Chapter 11

cases to re-litigate issues that were fully resolved on the merits by a final judgment of the United

States Bankruptcy Court for the Southern District of Florida (the “FL Bankruptcy Court”) and

subsequently affirmed on multiple appeals to the United States District Court for the Southern

District of Florida (the “FL District Court”), and the United States Court of Appeals for the

Eleventh Circuit (the “Eleventh Circuit”). The Lynches even appealed the FL Bankruptcy Court

decision to the Supreme Court of the United States (the “Supreme Court”), which declined to hear

the matter.

       2.       The gravamen of the Lynches’ complaint in those proceedings was whether a

mortgage loan originated by one of the Debtors was validly transferred and therefore enforceable

by the current holder of the underlying note. Germaine to the instant matter, and central to the

prior proceedings, was whether or not certain documents prepared by the Trust that served to

evidence or effectuate that transfer were valid. The FL Bankruptcy Court determined that those

documents were valid and the loan was enforceable against the Lynches by the current holder of

the note.

       3.       Given that the Lynches already had a full and fair opportunity to litigate their claims

before the FL Bankruptcy Court, and through the appellate process, any claims sought to be

asserted by the Lynches against the Trust and the Trustee in these cases are barred by either the




                                                  2
            Case 07-10416-BLS         Doc 11556       Filed 11/12/19     Page 3 of 20




doctrine of collateral estoppel or res judicata. Accordingly, no valid purpose would be served by

reopening these Chapter 11 cases.

       4.      Further, it has been over three (3) years since the entry of the final decree and the

closing of these Chapter 11 cases. All Trust assets have been distributed. All of the Debtors’ and

Trust’s documents and records have been destroyed. The Trust has terminated according to its

terms and the Trustee has been fully released and discharged of his duties and obligations as

Trustee of the Trust. The Trustee submits that the substantial passage of time and the weight of

other relevant factors mitigate strongly against reopening these cases at this juncture.

                                        BACKGROUND

       5.      On April 2, 2007 (the “Petition Date”), the Debtors filed voluntary petitions for

relief under Chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) with the

United States Bankruptcy Court for the District of Delaware (the “Court”).

       6.      On April 23, 2008, the Debtors filed the Second Amended Joint Chapter 11 Plan of

the Debtors and the Official Committee of Unsecured Creditors Dated as of April 23, 2008 (the

“Original Plan”).

       7.      On July 15, 2008, the Court entered the order confirming the Original Plan (the

“Original Confirmation Order”).

       8.      On August 1, 2008 (the “Original Effective Date”), the Original Plan became

effective. Pursuant to the terms of the Original Plan, on the Original Effective Date the New

Century Liquidating Trust Agreement (the “Trust Agreement”) was executed, thereby creating the

Trust and appointing Alan M. Jacobs as Trustee of the Trust.

       9.      On June 16, 2009, the United States District Court for the District of Delaware

issued a Memorandum Opinion and an order reversing the Original Confirmation Order.



                                                 3
              Case 07-10416-BLS        Doc 11556       Filed 11/12/19      Page 4 of 20




        10.     On September 30, 2009, the Trustee filed the Modified Second Amended Joint

Chapter 11 Plan of Liquidation Dated as of September 30, 2009 (the “Modified Plan”).

        11.     On November 20, 2009, the Court entered an order confirming the Modified Plan

(the “Modified Confirmation Order”) [ECF 9957]. The Modified Confirmation Order provides,

in relevant part:

                with respect to mortgage loans purchased from one or more of the
                Debtors prior to or subsequent to the Petition Date, the Liquidating
                Trust shall execute, upon written request, and at the expense of the
                requesting party, any powers of attorney as shall be prepared by the
                requesting party and reasonably satisfactory to the Liquidating
                Trustee, as applicable, necessary to fully effectuate the transfer of
                such loan or otherwise to effect the appropriate transfer of record
                title or interest in such loan, including, without limitation, any
                powers of attorney as may be necessary to allow the purchaser of
                such mortgage loan from the Debtor (including any trustee or
                servicer on behalf of the purchaser) to complete, execute and
                deliver, in the name of and on behalf of the applicable Debtor or the
                Liquidating Trust, any required assignments of mortgage or
                instruments of satisfaction, discharge or cancellation of mortgages,
                mortgage notes or other instruments related to such mortgage loan;
                provided, however, that the party making the requests presents
                evidence reasonably satisfactory to the Liquidating Trustee, as the
                case may be, of the validity of the transfer being effectuated and that
                the loan being transferred was purchased from the applicable
                Debtor; provided, further, that the Liquidating Trust shall not be
                liable for the actions of the requesting party under any such powers
                of attorney . . . .

Modified Confirmation Order, ¶ 69.

        12.     On December 1, 2009 (the “Modified Effective Date”), the Modified Plan became

effective. On the Modified Effective Date, the Modified Plan, inter alia, (a) confirmed that all

actions taken by the Trustee subsequent to the Original Effective Date were valid and binding; (b)

adopted, ratified and confirmed the formation of the Trust as of the Original Effective Date; (c)

adopted, ratified and confirmed the Trust Agreement as of the Original Effective Date; and (d)




                                                  4
              Case 07-10416-BLS       Doc 11556      Filed 11/12/19     Page 5 of 20




adopted, ratified and confirmed the appointment of Alan M. Jacobs as trustee of the Trust as of the

Original Effective Date.

        13.     On May 18, 2016, the Court entered an order authorizing the Trustee to destroy the

Debtors’ and Trust’s records and documents (collectively, “Records”) subject to certain

procedures in that order (the “Document Destruction Order”).

        14.     On August 25, 2016, the Court entered a Final Decree (annexed hereto as Exhibit

25) closing these Chapter 11 cases, discharging the Trustee of his obligations under paragraph 69

of the Modified Confirmation Order, and fully releasing and discharging the Trustee of his duties

and obligations as Trustee of the Trust (other than with respect to certain ministerial obligations

related to Trust wind down and Records destruction (“Trailing Obligations”)). See Final Decree,

¶¶ 2-3, 9.

        15.     On September 30, 2016, the Trust made a final distribution of the Trust assets [ECF

11539] and completed the disposal of the Records pursuant to the Document Destruction Order.

        16.     By February of 2017, the Trustee had completed the Trailing Obligations and the

Trust terminated by operation of its terms and in accordance with the terms of the Final Decree.

        17.     On October 28, 2019, the Lynch Motion was filed with the Court. The motion was

subsequently amended on November 7, 2019. Based upon the Trustee’s review of the Lynch

Motion and documents filed in connection with the Lynches’ prior litigation, the Trustee has

identified the following facts and circumstances upon information and belief.

                                      THE LYNCH LOAN

        18.     It appears that, on or about June 2, 2004, New Century Mortgage Corporation

(“NCMC”) made a loan to Michael D. Lynch in the principal amount of $224,000 (the “Loan”)

secured by a mortgage. See Exhibit 2, ¶6.



                                                 5
                 Case 07-10416-BLS            Doc 11556        Filed 11/12/19      Page 6 of 20




           19.     Following the origination of the Loan, NCMC sold the Loan to NC Capital

Corporation which, in turn, sold the Loan to New Century Mortgage Securities, Inc. On or about

August 4, 2004, the Loan was transferred to, and securitized as part of, the New Century Home

Equity Loan Trust, Series 2004-A (the “Securitized Trust”). Id., ¶7.

                                    THE LYNCH LOAN LITIGATION

FL Bankruptcy Court Proceedings

           20.     On July 24, 2012, the Lynches filed a petition for relief under Chapter 7 of the

Bankruptcy Code in the FL Bankruptcy Court. 3

           21.     On October 23, 2014, the Lynches commenced an adversary proceeding 4 by filing

a complaint (annexed hereto as Exhibit 1, “AP Complaint”) against Deutsche Bank National Trust

Co. (the “Securitization Trustee”), as Trustee for the Securitized Trust, and Ocwen Loan Servicing,

LLC (“Ocwen” and together with the Securitization Trustee, the “FL Defendants”) seeking a

declaratory judgment that the FL Defendants were not the owner of the Loan and could not enforce

it against the Lynches. See Exhibit 1, pp. 10-14; Adv. Proc. Cover Sheet, Cause of Action.

           22.     In the summer of 2016, in accordance with paragraph 69 of the Modified

Confirmation Order and at the request of the FL Defendants, the Trust, as successor to NCMC,

prepared a “business records” affidavit (annexed hereto as Exhibit 2, the “Walker Affidavit”) and

executed a Limited Power of Attorney (annexed hereto as Exhibit 3, the “LPOA”) appointing the

Securitization Trustee, as trustee for the Securitized Trust, as NCMC’s attorney-in-fact with

respect to the mortgage loans originated by NCMC and transferred to, and securitized as part of,


3
    In re Lynch, Case No. 12-27731 (AJC) (Bankr. S.D. Fla.).
4
 See Lynch v. Deutsche Bank Nat’l Trust Co., as Tr. for New Century Home Equity Loan Trust Series 2004-A Asset
Backed Pass-Through Certificates, Series 2004-A, et al., Adv. Proc. No. 14-01786 (AJC) (Bankr. S.D. Fla. 2014) (the
“FL Adversary Proceeding” or “FL AP”).



                                                          6
             Case 07-10416-BLS        Doc 11556      Filed 11/12/19     Page 7 of 20




the Securitized Trust (including the Loan) for the limited purpose of, inter alia, executing such

documentation as necessary to correct or otherwise remedy any errors of deficiencies contained in

any documentation prepared or executed by NCMC and relating to or evidencing the transfer of

such mortgage loans.

       23.     On February 15, 2017, the FL Defendants filed a motion for summary judgment as

to all claims asserted in the AP Complaint. See FL AP ECF 101. In support of their motion, the

FL Defendants included, inter alia, the Walker Affidavit, the LPOA and an allonge, executed by

the Securitization Trustee pursuant to the LPOA, making the Loan payable to the Securitization

Trustee.

       24.     Germaine to the instant motion, the Lynches immediately challenged the validity

of the Walker Affidavit, the LPOA and the transfer of the Loan, repeatedly arguing, inter alia, that

they were “void ab initio.” See Plaintiff’s Response in Opposition to Defendants Motion for

Summary Judgment and Incorporated Memorandum of Law [FL AP ECF 107] (annexed hereto as

Exhibit 4), ¶¶3, 9, 31-32, 42 (“In June of 2016 Defendants obtained the Walker Affidavit. In July

of 2016, the Defendants obtained a Limited Power of Attorney executed by Alan Jacobs in his

capacity as Liquidating Trustee for the New Century Liquidating Trust. On October 20, 2016

Deutsche Bank executed the Allonge. All of these documents are void ab initio under governing

law and are prima facie evidence the effective Transfer of the note and Mortgage never occurred.”);

Plaintiffs’ Cross Motion for Summary Judgment and Incorporated Memorandum of Law [FL AP

ECF 113] (annexed hereto as Exhibit 5), ¶¶27, 29-30; Plaintiff’s Reply to Defendants’ Response

in Opposition to Plaintiff’s Cross Motion for Summary Judgment [FL AP ECF 124] (annexed

hereto as Exhibit 6), pp. 2-3, 5.




                                                 7
                 Case 07-10416-BLS            Doc 11556        Filed 11/12/19       Page 8 of 20




           25.     On June 8, 2017, following oral argument, the FL Bankruptcy Court rejected the

Lynches’ arguments and entered a final judgment in favor of the FL Defendants holding that they

were entitled to enforce the Loan [FL AP ECF 129] (annexed hereto as Exhibit 7, the “Final

Judgment”).

FL District Court Proceedings – Affirmed

           26.     The Lynches appealed the Final Judgment to the FL District Court 5 and continued

to challenge the validity of the Walker Affidavit, the LPOA and the transfer of the Loan. See Initial

Br. of Appellants [FL DIST ECF 10] (annexed hereto as Exhibit 8), pp. 25-28 (validity of Walker

Affidavit); pp. 40-42 (validity of LPOA); pp. 47-55 (validity of transfer); Appellants’ Reply Brief

[FL DIST ECF 14] (annexed hereto as Exhibit 9), p. 8 (validity of transfer), pp. 10-13 (validity of

Walker Affidavit), pp. 15-17 (validity of LPOA); Appellants’ Response to Appellee’s Sur-Reply

[FL DIST ECF 20] (annexed hereto as Exhibit 10), pp. 2-3 (validity of Walker Affidavit), p. 3

(validity of LPOA).

           27.     On November 9, 2017, the FL District Court entered an Order rejecting the

Lynches’ arguments and affirming the Final Judgment. See Order on Appeal [FL DIST ECF 24]

(annexed hereto as Exhibit 11), p. 6 (affirming “Bankruptcy Court’s conclusion that Walker’s

affidavit is valid and reliable”), p. 8 (“any acts taken pursuant to the power of attorney were valid”);

p. 13 (“Appellees are holders in possession of the note and are entitled to enforce it”).

           28.     The Lynches then filed a motion for reconsideration continuing to challenge the

validity of the Walker Affidavit, the LPOA and the transfer of the Loan. See Appellants Motion

for Rehearing on Court Order on Appeal Affirming Bankruptcy Court Order on Summary



5
    Lynch v. Deutsche Bank Nat’l Trust Co., et al., Case. No. 17-22250 (RNS) (S.D. Fla. 2017) (“FL DIST”).



                                                          8
                 Case 07-10416-BLS            Doc 11556         Filed 11/12/19        Page 9 of 20




Judgment [FL DIST ECF 25] (annexed hereto as Exhibit 12), pp. 8-10 (validity of LPOA), pp.

10-11 (validity of Walker Affidavit), pp. 11-12 (validity of transfer); Reply to Appellees’ Response

to Appellants’ Motion for Rehearing (annexed hereto as Exhibit 13) [FL DIST ECF 27], p. 9

(validity of Walker Affidavit).

           29.      On January 1, 2018, the FL District Court again rejected the Lynches’ arguments

and entered an Order Denying Appellants’ Motion for Reconsideration [FL DIST ECF 28]

(annexed hereto as Exhibit 14).

Eleventh Circuit Proceedings – Affirmed

           30.      The Lynches then appealed the FL District Court’s decision to the Eleventh Circuit 6

continuing to challenge the validity of the Walker Affidavit, the LPOA and the transfer of the

Loan. See Initial Br. of the Appellant (annexed hereto as Exhibit 15), pp. 11-12, 20-25, 31 (validity

of Walker Affidavit), pp. 11-12, 25-27, 31 (validity of LPOA), pp. 11-17, 44 (validity of transfer);

Appellants Reply Brief (annexed hereto as Exhibit 16), pp. 2, 11, 19 (validity of LPOA), pp. 2, 11

(validity of Walker Affidavit), pp. 3, 9-19 (validity of transfer).

           31.      On November 15, 2018, the Eleventh Circuit rejected the Lynches’ arguments and

entered a decision (annexed hereto as Exhibit 17) affirming the FL District Court’s order. See Per

Curium Decision, p. 6 (affirming admission of Walker Affidavit); p. 9 (affirming that Appellees

“are entitled to enforce the Note and the Mortgage.”).

           32.      On November 28, 2018, the Lynches filed with the Eleventh Circuit a petition for

panel rehearing continuing to challenge the validity of the Walker Affidavit, the LPOA and the

transfer of the Loan. See Petition for Panel Rehearing and Suggestion for Rehearing En Banc



6
    Lynch v. Deutsche Bank Nat’l Trust Co., et al., Case. No. 18-10147 (AA) (11 Cir. 2018).



                                                           9
                 Case 07-10416-BLS            Doc 11556        Filed 11/12/19   Page 10 of 20




(annexed hereto as Exhibit 18), pp. 4-9 (validity of Walker Affidavit), pp. 4-5 (validity of LPOA),

pp. 4-7 (validity of transfer).

           33.      On January 11, 2019, the Eleventh Circuit denied the Lynches’ petition for

rehearing. See Order (annexed hereto as Exhibit 19).

           34.      Thereafter, the Lynches filed a motion for a stay of mandate. See Appellants Motion

for Stay of Mandate Pending Disposition of a Petition for Writ of Certiorari (annexed hereto as

Exhibit 20).

           35.      On January 31, 2019, the Eleventh Circuit entered an Order denying the Lynches’

motion for a stay of mandate. See Order (annexed hereto as Exhibit 21).

           36.      On February 11, 2019, the Eleventh Circuit issued its Mandate. See Mandate of the

Court (annexed hereto as Exhibit 22).

Petition for Certiorari to the Supreme Court – Denied

           37.      On April 9, 2019, the Lynches filed a petition for writ of certiorari with the Supreme

Court 7 continuing to challenge the validity of the Walker Affidavit, the LPOA and the transfer of

the Loan. See Petition for a Writ of Certiorari [FL DIST ECF 36] (annexed hereto as Exhibit 23),

pp. 7-9, 11-12, 25, 28 (validity of Walker Affidavit), pp. 8-9 (validity of transfer), pp. 8, 10

(validity of transfer).

           38.      On May 20, 2019, the Supreme Court denied the Lynches’ petition for writ of

certiorari. See Letter from Scott S. Harris, Clerk of the Supreme Court of the United States, to

Clerk, United States Court of Appeals for the Eleventh Circuit (May 20, 2019) (annexed hereto as

Exhibit 24).



7
    Lynch v. Deutsche Bank Nat’l Trust Co., et al., No. 18-1294 (2018).



                                                          10
             Case 07-10416-BLS         Doc 11556       Filed 11/12/19      Page 11 of 20




       39.     On October 28, 2019, after having fully litigated the issues in the FL Bankruptcy

Court and exhausted all possible avenues of appellate relief, the Lynches filed the Lynch Motion

with this Court. The motion was subsequently amended on November 7, 2019.

                                            OBJECTION

       40.     A bankruptcy case may be reopened only “to administer assets, to accord relief to

the debtor, or for other cause.” 11 U.S.C. § 350(b). The movant “bears the burden of demonstrating

circumstances sufficient to justify the reopening of [the] bankruptcy case.” In re Rashid, Civ. No.

04-1585, 2004 U.S. Dist. LEXIS 25032, at *9 (E.D. Pa. Dec. 13, 2004). Indeed, the “moving party

must ordinarily demonstrate that there is a compelling cause.” In re Scheib, 2014 Bankr. LEXIS

3084, at *7 (Bankr. W.D. Pa. July 18, 2014) (emphasis added).

       41.     “Whether to reopen the case is within the discretion of the Bankruptcy Court.”

Rashid, 2004 U.S. Dist. LEXIS 25032, at *8 (citing Donaldson v. Bernstein, 104 F.3d 547, 551

(3d Cir. 1997)). A court should “look beyond the mere reopening of the case if there would be no

benefit to the estate to do so.” In re Smith, 400 B.R. 370, 377 (Bankr. E.D.N.Y. 2009). “Generally,

a bankruptcy case should remain closed if no valid purpose would be served if the matter were

reopened.” Rashid, 2004 U.S. Dist. LEXIS 25032, at *10 (citing In re Carberry, 186 B.R. 401,

402 (Bankr. E.D. Va. 1995).

       42.     Importantly, no cause exists to reopen a bankruptcy case where the movant already

had a full and fair opportunity to litigate its claims before another tribunal. See, e.g., Mid-City Bank

v. Skyline Woods Homeowners Assoc. (In re Skyline Woods Country Club, LLC), 431 B.R. 830,

835 (B.A.P. 8th Cir. 2010) (affirming decision not to reopen case and “give the [movant] a ‘second

bite at the apple’ in the bankruptcy court after [movant] had chosen an alternative forum for their

dispute” and a judgment had been rendered in that forum); In re Rashid, at *14 (“no valid reason



                                                  11
              Case 07-10416-BLS            Doc 11556         Filed 11/12/19        Page 12 of 20




to reopen bankruptcy case” where “latest lawsuit is merely an attempt to relitigate claims that

[movant] has raised -- or could have raised -- in [movant’s] three prior lawsuits”).

        43.      The Lynches seek to reopen these Chapter 11 cases ostensibly so they can

commence an adversary proceeding against the Trust and the Trustee for (a) declaratory judgment

that the Walker Affidavit and the LPOA issued by the Trust in accordance with paragraph 69 of

the Modified Confirmation Order regarding the Loan (and therefore the underlying transfer of the

Loan) are “void ab initio” and (b) compensatory and punitive damages arising from the purported

wrongful issuance of the Walker Affidavit and the LPOA and the transfer of the Loan (the

“Disputed Claims”). See Lynch Motion, ¶36.

        44.      However, the Lynches admit (as they must) that the Disputed Claims have already

been fully and finally litigated in the FL Bankruptcy Court 8 and a Final Judgment as to the validity

of the Walker Affidavit, the LPOA and transfer of the Loan has been rendered against them. See

Lynch Motion, ¶¶22-23. Moreover, the Final Judgment was appealed to the FL District Court and

the Eleventh Circuit and was even the subject of a (denied) petition for writ of certiorari to the

Supreme Court. See id., ¶24. At each step of the way, the Lynches challenged the validity of the

Walker Affidavit, the LPOA and the transfer of the Loan, and at each step of the way, their

arguments were uniformly rejected. See id.

        45.      Having fully but unsuccessfully litigated these issues through every level of the

United States federal court system, the Lynches admit that they now seek an alternative forum to

re-litigate the same claims in an effort to find relief. See id., ¶25 (“Left with no recourse to




8
 See Lynch v. Deutsche Bank Nat’l Trust Co., as Tr. for New Century Home Equity Loan Trust Series 2004-A Asset
Backed Pass-Through Certificates, Series 2004-A, et al., Adv. Proc. No. 14-01786 (AJC) (Bankr. S.D. Fla. 2014) (the
“FL Adversary Proceeding” or “FL AP”).



                                                        12
                  Case 07-10416-BLS         Doc 11556       Filed 11/12/19     Page 13 of 20




  otherwise mitigate our injuries and damages. Movants now ask this Court to reopen the NC

  Bankruptcy Case to allow us to file the Complaint.”).

  a.        There is No Basis to Reopen these Chapter 11 Cases because the Lynches are Barred
            from Asserting the Disputed Claims

i.          Collateral Estoppel

            46.     By seeking a declaratory judgment from this Court that the Walker Affidavit and

     the LPOA (and therefore the underlying transfer of the Loan) are “void ab initio,” the Lynches are

  attempting to re-litigate issues that were already determined by the Final Judgment and

     subsequently upheld by numerous appellate courts. Any action before this Court would be nothing

     more than a subterfuge for the Lynches to collaterally attack the Final Judgment.

            47.     The doctrine of collateral estoppel (issue preclusion) “bars relitigation of an issue

  identical to that in a prior action.” Parkview Assocs. P’ship v. City of Lebanon, 225 F.3d 321, 329

  n.2 (3d Cir. 2000). Collateral estoppel does not require a relationship between the party raising

  the defense and the party who litigated the issue in a previous case. See Scooper Dooper, Inc. v.

  Kraftco Corp., 494 F.2d 840, 844-45 (3d Cir. 1974). It applies where “(1) the issue decided in the

     prior litigation [was] identical to the one presented in the later action, (2) there [was] a final

     judgment on the merits, and (3) the party against whom the doctrine is asserted [was] a party or in

     privity to the prior adjudication and [had] full and fair opportunity to litigate the issue in question

     in the prior action.” Seborowski v. Pittsburgh Press Co., 188 F.3d 163, 169 (3d Cir. 1999). There

     is no legitimate dispute that each requirement is satisfied here with respect to the Disputed Claims.

            48.     The Lynches were the plaintiffs in the FL Adversary Proceeding. During that

     proceeding, they had a fair opportunity to (and did) fully and vigorously litigate, inter alia, the

     validity of the Walker Affidavit, the LPOA and the transfer of the Loan, repeatedly arguing, inter




                                                       13
               Case 07-10416-BLS              Doc 11556          Filed 11/12/19          Page 14 of 20




alia, that they were “void ab initio.” See Exhibit 4, ¶¶3, 9, 31-32, 42; Exhibit 5, ¶¶27, 29-30;

Exhibit 6, pp. 2-3, 5.

         49.       Indeed, the Lynches continued to litigate those very same issues on appeal to the

Florida District Court 9 and the Eleventh Circuit 10 and by writ of certiorari to the Supreme Court. 11

         50.       The litigated claims, i.e., that the Walker Affidavit, the LPOA and the transfer of

the Loan were invalid, are identical to the Disputed Claims that the Lynches now seek to assert

against the Trust and the Trustee if these Chapter 11 cases are reopened. Compare Lynch Motion,

¶36, with Exhibit 8, pp. 25-28, 40-42, 47-55; Exhibit 9, pp. 8, 10-13, 15-17; Exhibit 10, pp. 2-3;

Exhibit 12, pp. 8-12; Exhibit 13, p. 9; Exhibit 15, pp. 11-12, 20-27, 31, 44; Exhibit 16, pp. 2-3,

9-19; and Exhibit 23, pp. 7-9, 10-12, 25, 28. These claims have already been resolved against the

Lynches pursuant to a Final Judgment on the merits by the FL Bankruptcy Court, a decision which

was affirmed by both the FL District Court and the Eleventh Circuit. The Supreme Court has

denied to grant the Lynches certiorari.

         51.       In sum, (1) the issues decided in FL Adversary Proceeding are identical to the

Disputed Claims sought to be asserted if these Chapter 11 cases are reopened, (2) there is a Final

Judgment on the merits on those issues which has been affirmed by both district and circuit courts

on appeal, and (3) the Lynches were parties to the FL Adversary Proceeding and the subsequent



9
  See Exhibit 8, pp. 25-28 (validity of Walker Affidavit); pp. 40-42 (validity of LPOA); pp. 47-55 (validity of
transfer); Exhibit 9, p. 8 (validity of transfer of Loan), pp. 10-13 (validity of Walker Affidavit), pp. 15-17 (validity of
LPOA); Exhibit 10, pp. 2-3 (validity of Walker Affidavit), p. 3 (validity of LPOA); Exhibit 12, pp. 8-10 (validity of
LPOA), pp. 10-11 (validity of Walker Affidavit), pp. 11-12 (validity of transfer of Loan); Exhibit 13, p. 9 (validity
of Walker Affidavit).
10
  See Exhibit 15, pp. 11-12, 20-25, 31 (validity of Walker Affidavit), pp. 11-12, 25-27, 31 (validity of LPOA), pp.
11-17, 44 (validity of transfer); Exhibit 16, pp. 2, 11, 19 (validity of LPOA), pp. 2, 11 (validity of Walker Affidavit),
pp. 3, 9-19 (validity of transfer).
11
  See Exhibit 23, pp. 7-9, 11-12, 25, 28 (validity of Walker Affidavit), pp. 8-9 (validity of transfer), pp. 8, 10 (validity
of transfer).



                                                            14
               Case 07-10416-BLS         Doc 11556       Filed 11/12/19      Page 15 of 20




  appeals and had full and fair opportunity to, and did, litigate those very issues in the FL Adversary

  Proceeding and the subsequent appeals. The doctrine of collateral estoppel now precludes the

  Lynches from re-litigating the Disputed Claims before this Court. As such, reopening these

  Chapter 11 cases would be futile and a waste of judicial resources and, therefore, the Lynch Motion

  must be denied. See In re Rashid, Civ. No. 04-1585, 2004 U.S. Dist. LEXIS 25032, at *9 (E.D.

  Pa. Dec. 13, 2004) (“Where it is clear at the outset that [movant] would not be entitled to any relief,

  there is no valid reason to reopen his bankruptcy case.”)(internal quotations and citations omitted).

ii.      Res Judicata

         52.     Even assuming arguendo that the Disputed Claims are different from the issues that

  were litigated in the FL Adversary Proceeding and the subsequent appeals (which they are not),

  the Lynches are still precluded from asserting the Disputed Claims in this Court because they could

  have (and should have) raised them in the FL Adversary Proceeding.

         53.     The doctrine of res judicata (claim preclusion) “prohibits re-examination of matters

  that a party might have, but did not, assert in the prior action.” Parkview Assocs. P’ship v. City of

  Lebanon, 225 F.3d 321, 329 n.2 (3d Cir. 2000). It applies where “(1) a final judgment on the

  merits in a prior suit involving; (2) the same parties or their privities; and (3) subsequent suit based

  on the same cause of action.” Churchill v. Star Enter., 183 F.3d 184, 194 (3d Cir. 1999). Notably,

  however, “[c]ourts should not apply this conceptual test mechanically, but should focus on the

  central purpose of the doctrine, to require a plaintiff to present all claims arising out of the same

  occurrence in a single suit.” Id. Each of the requirements for the application of res judicata is

  present in the instant matter.

         54.     There is no legitimate dispute that any suit before this Court would be based on the

  same cause of action litigated in the FL Bankruptcy Proceeding, i.e., the validity of the Walker



                                                    15
               Case 07-10416-BLS                Doc 11556          Filed 11/12/19          Page 16 of 20




Affidavit, the LPOA and the transfer of the Loan. See infra, ¶¶45, 47. Both sets of claims arise

from the same transaction. See U.S. v. Tohono O’odham Nation, 563 U.S. 307, 316 (2011). The

material factual allegations, acts complained of, relief demanded (ultimately that the transfer of

the Loan was invalid and the Loan cannot be enforced by the FL Defendants) and witnesses and

documents necessary for trial are all the same. 12 See Blunt v. Lower Merion Sch. Dist., 767 F.3d

247, 277 (3d Cir. 2014). It is also beyond dispute that the Final Judgment is a final judgment on

the merits involving the Lynches, a party to the FL Adversary Proceeding.

         55.       Further, “where, as in this case, res judicata is invoked against a plaintiff who has

twice asserted essentially the same claim against different defendants, courts have . . . enlarged the

area of res judicata beyond any definable categories of privity between the defendants.”

Bruszewski v. U.S., 181 F.2d 419, 422 (3d Cir. 1950). This is because “the true reason for holding

the issues res judicata does not necessarily depend upon privity, but on the policy of the law to

end litigation by preventing a party who has had one fair trial of a question of fact from again

drawing it into controversy.” Id., n.6 (citation omitted). “Res judicata may be invoked against a

plaintiff who has previously asserted essentially the same claim against different defendants, where

there is a close or significant relationship between successive defendants.” Mertes v. Mertes, 350

F. Supp. 472, 475 (D. Del. 1972) (citing Bruszewski, 181 F.2d at 422); Creely v. Genesis Health

Ventures, 184 Fed. Appx. 197, 201 (3d Cir. 2006) (“defendant invoking claim preclusion must

demonstrate only that a close or significant relationship exists with the previous defendant”)

(internal quotations and citation omitted).




12
  When conducting this analysis, the Third Circuit instructs that “[i]t is not dispositive that a plaintiff asserts a different
theory of recovery or seeks different relief in the two actions.” Blunt v. Lower Merion Sch. Dist., 767 F.3d 247, 277
(3d Cir. 2014).



                                                             16
               Case 07-10416-BLS            Doc 11556         Filed 11/12/19         Page 17 of 20




         56.      In this regard, Mertes is instructive. There, the plaintiff (husband) challenged the

constitutionality of a Delaware statute providing for the division of property upon divorce. Since

the plaintiff could have, but did not, litigate the constitutionality claim as a defense in the action

that resulted in a judgment in favor of defendant (wife), res judicata barred him from doing so in

the second action. Mertes v. Mertes, 350 F. Supp. at 475. Significantly, however, the Delaware

District Court also found that the doctrine was equally applicable to a suit against additional

defendants who had not been parties to the prior suit. 13 The Delaware District Court held that

                  [a]s to the defendants O'Hara and Neill, neither of whom were
                  parties in the state court proceedings, the doctrine is equally
                  applicable to bar litigation in this Court. The Court of Appeals for
                  the Third Circuit in Bruszewski v. United States, 181 F.2d 419
                  (C.A.3, 1950), cert. den. Bruszewski v. United States War Shipping
                  Administration, 340 U.S. 865, 71 S. Ct. 87, 95 L. Ed. 632 (1950),
                  held that res judicata may be invoked against a plaintiff who has
                  previously asserted essentially the same claim against different
                  defendants, where there is a close or significant relationship between
                  successive defendants. The Bruszewski principle is applicable here
                  to the additional defendants. They were simply added to the present
                  suit in order to obtain some of the injunctive relief demanded. The
                  ultimate relief sought here is relief against Victorine and any relief
                  granted with respect to O'Hara and Neill would adversely affect her.
                  Since the constitutional issue could have been raised as a defense in
                  the state proceedings, but was not, and the state proceedings went to
                  final judgment adverse to Thomas, he may not now litigate piece-
                  meal that issue here against the added defendants who are not
                  indispensable. See Gambocz v. Yelencsics, supra. Accordingly, we
                  hold that Thomas is barred from proceeding against all the
                  defendants in this action.

Id.




13
   The second action named two additional defendants that were not parties to the prior suit -- the presiding judge in
the divorce and property proceedings (Robert O’Hara) and the commissioner appointed to convey plaintiff’s interest
in jointly held real property (Paul E. O’Neill).



                                                         17
               Case 07-10416-BLS             Doc 11556          Filed 11/12/19         Page 18 of 20




         57.      The circumstances in Mertes also exist here. First, the movant here is the same

party as the plaintiff in the FL Adversary Proceeding. Second, a close or significant relationship

exists between the FL Defendants and NCMC as the Securitization Trustee is NCMC’s successor-

in-interest with respect to the Loan. Such a relationship is evident because the ultimate relief

sought by the Lynches in reopening these Chapter 11 cases is against the FL Defendants (i.e., that

the transfer was invalid and the Loan unenforceable by the FL Defendants) and any relief granted

with respect to the Trust or the Trustee on the Disputed Claims by this Court would adversely

affect the FL Defendants. See id.

         58.       Accordingly, to the extent that the Lynches did not raise the Disputed Claims in

the FL Adversary Proceeding, the Trust and the Trustee may invoke the doctrine of res judicata to

bar them from doing so now. Since it is clear at the outset that the Lynches would not be entitled

to any relief, there is no valid reason to reopen these Chapter 11 cases. 14 See In re Rashid, Civ.

No. 04-1585, 2004 U.S. Dist. LEXIS 25032, at *9 (E.D. Pa. Dec. 13, 2004).

b.       Other Factors Mitigate against Reopening these Chapter 11 Cases

         59.      Courts may consider a variety of factors when deciding whether to reopen a

bankruptcy case, including:




14
  Moreover, even if the doctrine of collateral estoppel or res judicata did not apply, the actions that form the basis of
the Lynches’ complaint (that the Trustee executed the LPOA and directed the preparation of the Walker Affidavit)
were actions that the Trustee was required to take pursuant to paragraph 69 of the Modified Confirmation Order -- an
obligation that he was finally relieved of upon the entry of the Final Decree. Since the Trustee acted in compliance
with and pursuant to the Modified Confirmation Order, he is immune from any suit brought by the Lynches. See, e.g.,
Bennett v. Williams, 892 F.2d 822, 823 (9th Cir. 1989) (“Bankruptcy trustees are entitled to broad immunity from suit
when acting within the scope of their authority and pursuant to court order.”); Lopez-Stubble v. Rodriguez-Estrada (In
re San Juan Hotel Corp.), 847 F.2d 931, 942 (1st Cir. 1988) (trustee immune when “acting with explicit authority of
a bankruptcy court”); Yadkin Valley Bank & Trust Co. v. McGee, 819 F.2d 74, 76 (4th Cir. 1987) (bankruptcy trustee
immune if acting “under direct orders of the court”); Bullion v. McClanahan, 639 F.2d 213, 214 (5th Cir. 1981) (trustee
entitled to immunity where “acting under supervision and subject to orders of the bankruptcy judge”); Phoenician
Mediterranean Villa, LLC v. Swope (In re J&S Props., LLC), 545 B.R. 91, 103 (Bankr. W.D. Pa. 2015) (“When acting
pursuant to an order of the Court, a bankruptcy trustee is generally afforded absolute immunity.”).



                                                          18
             Case 07-10416-BLS        Doc 11556      Filed 11/12/19     Page 19 of 20




               the benefit to the creditors; the benefit to the debtor(s); whether an
               adverse party will be prejudiced by reopening the case; whether the
               debtor’s failure to disclose was inadvertent; the amount of time that
               has passed since the case was closed; and indications of forum
               shopping or other inequitable conduct.

See e.g., In re Lowery, 398 B.R. 512, 515-16 (Bankr. E.D.N.Y. 2008); In re Rashid, 2004 U.S.

Dist. LEXIS 25032, *9-10 (time elapsed since closed, availability of alternate forums, prejudice,

benefit and whether relief is available).

       60.     Here, over three (3) years have passed since the entry of the Final Decree closing

these Chapter 11 cases and discharging the Trustee. Further, all of the Trust assets have been

distributed, all of the Records have been destroyed, the Trust has terminated, and no benefit will

inure to the Debtors or their creditors from reopening these Chapter 11 cases.

       61.     The Lynches will not be prejudiced because the FL Bankruptcy Court was the

appropriate forum to determine their rights and they fully litigated their claims in that forum and

subsequent appellate courts. By seeking to reopen these Chapter 11 cases, the Lynches are

engaging in blatant forum shopping. See Cole v. Household Fin. (In re Cole), 382 B.R. 20, 29

(Bankr. E.D.N.Y. 2008) (denying motion to reopen noting that movant was “engaging in forum

shopping” and could assert claims in other forums). The FL Defendants, on the other hand, would

be prejudiced because any relief granted to the Lynches in these cases could call into question the

finality of the Final Judgment the FL Defendants obtained from the FL Bankruptcy Court.

Moreover, the Trust and Trustee would be prejudiced by reopening these cases and upsetting the

finality of the Final Decree and the final resolution of the Trust and these Chapter 11 cases.

       62.     In sum, even if the Lynches claims were not barred by the doctrines of collateral

estoppel or res judicata (which they are), the weight of the relevant factors mitigates strongly

against reopening these Chapter 11 cases.



                                                19
           Case 07-10416-BLS          Doc 11556       Filed 11/12/19    Page 20 of 20




                                         CONCLUSION

       WHEREFORE, the Trustee respectfully requests that the Court (a) deny the Lynch Motion,

and (b) grant such other or further relief that the Court deems just and proper.

Dated: November 12, 2019                      BLANK ROME LLP

                                              /s/ Bryan J. Hall
                                              Victoria A. Guilfoyle, Esq. (DE No. 5183)
                                              Bryan J. Hall, Esq. (DE No. 6285)
                                              1201 Market Street, Suite 800
                                              Wilmington, Delaware 19801
                                              Telephone: (302) 425-6400
                                              Facsimile: (302) 425-6464

                                                          - and -

                                              HAHN & HESSEN LLP
                                              Mark S. Indelicato, Esq.
                                              Jeffrey Zawadzki, Esq.
                                              488 Madison Avenue
                                              New York, New York 10022
                                              Telephone: (212) 478-7200
                                              Facsimile: (212) 478-7400

                                              Co-Counsel to the Former Trustee of the
                                              New Century Liquidating Trust




                                                 20
